Citation Nr: 1538625	
Decision Date: 09/10/15    Archive Date: 09/18/15

DOCKET NO.  09-40 371	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Manila, the Republic of the Philippines


THE ISSUES

1. Entitlement to service connection for atherosclerosis of the bilateral upper and lower extremities.

2. Entitlement to service connection for a bilateral foot disorder, including peripheral neuropathy as due to service-connected diabetes mellitus, service-connected ischemic heart disease, or exposure to herbicides. 

3. Entitlement to service connection for an acquired psychiatric disability, to include an adjustment disorder with anxiety and depression. 

4. Entitlement to service connection for bilateral eye disabilities, to include cataracts and refractive error. 

5. Entitlement to service connection for kidney disease. 






REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

P. M. Johnson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1971 to May 1974.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  Jurisdiction over the claims file is currently held by the RO in Manila, the Republic of the Philippines.    

In October 2009, the Veteran requested a hearing before a Member of the Board in connection with his claim.  In July 2015, the Veteran did not appear at a hearing before the Board.  Without good cause shown for the failure to appear, the request for the hearing is deemed withdrawn.  38 C.F.R. § 20.704(d).

The Board notes that the Veteran initially filed claims for service connection for "foot complications," "an adjustment disorder with anxiety and depression," and "vision."  In order to better reflect the scope of the Veteran's claims, the Board has recharacterized these claims as the following: entitlement to service connection for a bilateral foot disorder, including peripheral neuropathy; entitlement to service connection for an acquired psychiatric disability, to include an adjustment disorder with anxiety and depression; and entitlement to service connection for bilateral eye disabilities, to include cataracts and refractive error.  See Clemons v. Shinseki, 23 Vet. App. 1, 5-6 (2009); Fanning v. Brown, 4 Vet. App. 225, 228-29 (1993). 


FINDINGS OF FACT

1. The Veteran's atherosclerosis of the arteries of the extremities with intermittent claudication is due to his service-connected ischemic heart disease.  

2. The Veteran's service treatment records do not report any injury to his bilateral feet during his active service.
  
3. The Veteran has reported occasional complaints of tingling, numbness, pain, and weakness in his bilateral feet. 

4. Sensory examinations of the Veteran's bilateral feet have been normal throughout the appeal period.

5. Metatarsalgia of the Veteran's right foot is not related to his active service or secondary to his service-connected diabetes mellitus or ischemic heart disease. 

6. The Veteran has not been diagnosed with peripheral neuropathy of either of his feet during the appeal period.

7. The Veteran's adjustment disorder with depression and anxiety is not related to his active service or secondary to his service-connected diabetes mellitus or ischemic heart disease.

8. The Veteran's bilateral cataracts are not related to his active service or secondary to his service-connected diabetes mellitus; applicable VA regulations preclude service connection for refractive errors of vision.

9. The Veteran does not have a current diagnosis of a kidney disorder. 


CONCLUSIONS OF LAW

1. The criteria for service connection for atherosclerosis of the arteries of the 
bilateral upper and lower extremities have been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2015).

2. The criteria for service connection for a right foot disorder, including peripheral neuropathy, have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2015).

3. The criteria for service connection for a left foot disorder, including peripheral neuropathy, have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2015).

4. The criteria for service connection for acquired psychiatric disability, to include an adjustment disorder with depression and anxiety, have not been met. 38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2015).

5. The criteria for service connection for a disability of bilateral eyes, to include cataracts and refractive error, have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2015).

6. The criteria for service connection for a kidney disability have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has reviewed all of the evidence in the Veteran's claims file with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Consequently, the following discussion will be limited to the evidence the Board finds to be relevant.

Service Connection, Generally

Service connection may be granted for a disability or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. Notwithstanding the above, service connection may be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred or aggravated in service.  38 C.F.R. § 3.303(d).

Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the current disability and the disease or injury incurred or aggravated during service.  See Shedden v. Principi, 381 F. 3d 1163, 1167 (Fed. Cir. 2004).  

Service connection may also be granted on a secondary basis, where the disability is proximately due to, the result of, or aggravated by, a service-connected condition. When service connection is established for a secondary condition, the secondary condition is considered part of the original condition.  38 C.F.R. § 3.310(a); see also Allen v. Brown, 7 Vet. App. 439, 448 (1995).  

If a Veteran was exposed to herbicides during service, certain listed diseases, including early onset peripheral neuropathy, are presumptively service-connected.  38 U.S.C.A. § 1116(a)(1); 38 C.F.R. §§ 3.307(a)(6); 3.309(e).  However, while service connection is presumed for such condition, service connection cannot be granted without diagnosis of a current disability.  The United States Court of Appeals for Veterans Claims (Court) has held that "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

In evaluating a claim, the Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1335 (2006).  The evaluation of evidence generally involves a three-step inquiry: (1) determining the competency of the source; (2) determining credibility, or worthiness of belief, and (3) weighing its probative value. Barr v. Nicholson, 21 Vet. App. 303, 308 (2007); Caluza v. Brown, 7 Vet. App. 498, 511-12 (1995).

A layperson is competent to report on the onset and continuity of current symptomatology based on personal knowledge.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if the layperson: (1) is competent to identify the medical condition, (2) is reporting a contemporaneous medical diagnosis, or (3) is describing symptoms that support a later diagnosis by a medical professional. Jandreau v. Nicholson, 492 F.3d 1372, at 1376-77 (Fed. Cir. 2007).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

Service Connection for Atherosclerosis

In March 2007, the Veteran submitted a claim for service connection for atherosclerosis of the bilateral upper and lower extremities.  

Review of the Veteran's VA treatment records from Cleveland VAMC indicate that the Veteran was initially diagnosed with atherosclerosis of the arteries of his bilateral extremities with intermittent claudication in June 2002.  

In October 2007, the Veteran was seen at the Cleveland VAMC with complaints related to his bilateral feet.   Posterior tibial pulses were noted to be non-palpable with diffuse swelling over the foot and completely up the leg to the knee.  Upon review of the Veteran's history and clinical findings, the Veteran was diagnosed with peripheral vascular disease.  

In February 2008, the Veteran reported to the Cleveland VAMC with complaints of pain in the center of his chest that also involved his bilateral forearms.  Peripheral pulses, specifically, dorsalis pedis and posterior tibial pulses were noted to be weak, bilaterally.  Edema of the lower extremities was also noted from ankles to calf with abnormal coloring.  

On March 5, 2008, the Veteran's peripheral pulses were noted to be abnormal (weak) and with swelling on the left that was greater than the right.  

In August 2011, the Veteran was seen by the podiatry clinic at the Cleveland VAMC.  The podiatrist noted that the Veteran had bilateral perimalleolar varicosities and that no hair growth was noted on the Veteran's feet.  Also, sensation examination indicated abnormal or decreased results.  

In August 2008, the Veteran underwent a VA examination in relation to his claims for atherosclerosis of the upper and lower bilateral extremities.  The examiner stated that the Veteran's radial and dorsalis pedis pulses were normal on examination and that the veteran has never been diagnosed with any peripheral vascular disease of the upper or lower extremities.  The examiner opined that the Veteran did not have peripheral vascular disease of the upper and lower extremities that was due to his service connected diabetes mellitus or his service connected coronary artery disease, status post myocardial infarction and coronary artery bypass graft.

Upon review of the evidence of record, the Board finds that the evidence indicates that service connection for atherosclerosis of the upper and lower bilateral extremities is warranted, as secondary to his service-connected ischemic heart disease.  The Board notes that the Veteran was initially diagnosed with atherosclerosis of the bilateral upper and lower extremities within a year of his myocardial infarction in 2001.  Then, a current diagnosis of peripheral vascular disease was provided during the appeal period in October 2007.  The Board finds that the opinion offered by the VA examiner is outweighed by the other evidence of record, which indicates that the Veteran has had a diagnosis of peripheral vascular disease, and atherosclerosis of the extremities since his diagnosis of ischemic heart disease.  Resolving the benefit of the doubt in favor of the Veteran, the Board finds that the evidence indicates that the Veteran's atherosclerosis of the upper and lower bilateral extremities are due to his service-connected ischemic heart disease and warrants service connection.  38 C.F.R. §§ 3.102, 3.303, 3.310 (2015).

Service Connection for a Bilateral Foot Condition

In September 2007, the Veteran filed for service-connection for foot complications.  While the Veteran has made occasional complaints of "tingling, pain, numbness, and weakness" of his lower extremities, the evidence of record does not indicate that the Veteran has been diagnosed with any bilateral foot disorder that can be related to his military service, his exposure to herbicides, or as secondary to another service-connected condition.  Therefore, service connection for a bilateral foot disorder is denied.     

The Board notes that the Veteran's exposure to herbicides has been conceded based upon his service in the Republic of Vietnam; however, while early onset peripheral neuropathy is a condition that warrants presumptive service-connection under 38 C.F.R. § 3.309(e), the Veteran has not demonstrated that he has a diagnosis of peripheral neuropathy of his lower extremities.  Accordingly, service connection for a foot condition cannot be granted on a presumptive basis due to the Veteran's exposure to herbicides.   
During the Veteran's initial claim for service-connection in September 2007, he reported that "sometimes my feet tingle and feel numb, like pins and needles.  The skin on my lower legs and feet have become very dry and sometimes peel and crack."  He reported developing calluses on his feet and he indicated that he was suffering from nerve damage of his feet that was causing tingling, pain, numbness, and weakness.  He stated that he believed that either his service-connected heart condition or his service-connected diabetes was causing these symptoms.
Shortly after this statement, the Veteran was seen for a podiatry consultation in October 2007 at the Cleveland VA Medical Center (VAMC).  The Veteran made complaints of painful toenails and calluses, particularly his left toenail.  On examination, the podiatrist noted diffuse swelling over the foot and leg.  Protective sensation was intact at all sites and muscle strength was 5 out of 5.  The podiatrist diagnosed non-insulin dependent diabetes mellitus, xerosis, onychomycosis, and peripheral vascular disease.
In August 2008, the Veteran was evaluated for a compensation and pension examination for aid and attendance.  No problems with ambulation were noted.  Examination of the Veteran's feet indicated heavy callous formations, but did not indicate any sensory deficits to monofilament testing or vibratory sensation to bony landmarks.  Onychomycosis was not present and distal pulses were noted to all extremities bilaterally.  
During a June 2009 outpatient visit to the Cleveland VAMC, the Veteran reported mild neuropathy symptoms of his left arm since his bypass surgery, but did not report any significant foot paresthesias, pain, or lesions.  No swelling was noted on physical examination.  
In April 2011, the Veteran complained of painful calluses on both sides of his feet.  He also reported "stinging" pain in the tip of his left great toe, which is more severe when he is bearing weight or walking. The physician's assessment was "foot pain and calluses, with possible "Morton's neuroma or tarsal tunnel syndrome of the left toe." He was referred to podiatry.  
In June 2011, the Veteran was seen at the podiatry clinic at the Cleveland VAMC for a consult for foot conditions related to diabetes and painful calluses.  He reported some numbness and tingling in his toes and cramping in his legs while walking.  He did not have any other pedal complaints.  Examination demonstrated light touch sensation intact bilaterally, normal sensation and circulation, no deformity, and no ulceration.  The podiatrist's assessment was onychomycosis, hyperkeratosis, and diabetes.  
In December 2012, the Veteran was seen at the podiatry clinic at the Cleveland VAMC for pain in his right second metatarsal head.  He indicated that the pain had been ongoing for a few weeks.  The Veteran denied trauma to his foot.  Sensation was noted to be intact bilaterally.  The podiatrist's assessment was metatarsalgia of the right foot.  
In June 2013, the Veteran returned to the podiatry clinic at the Cleveland VAMC for a follow up related to pain in his right second metatarsal.  He indicated that his pain had lessened greatly since his prior visit.  Neurological examination was normal and muscle strength was equal bilaterally.  No pain was noted upon palpation of the right metatarsal head.  The Veteran was assessed with metatarsalgia, capsulitis of the second right metatarsal head.  
In July 2013, the Veteran was seen for an examination in relation to his foot complaints.  The examiner stated that the Veteran has never been diagnosed with peripheral neuropathy of his lower extremities.  The examiner noted that the Veteran had a normal sensory exam of the feet done by podiatry in June 2013 and that his sensation to monofilament and vibration during the current examination were intact.  
Upon review of the evidence of record, the Board finds that evidence of record establishes that the only bilateral foot condition that the Veteran has been diagnosed with during the appeal period is metatarsalgia of the second right metatarsal head; however, there is no evidence that this condition is related to either the Veteran's active service or any of his service-connected conditions.  Despite the Veteran's occasional complaints of tingling, pain, numbness, and weakness, the Veteran has not been diagnosed with either peripheral neuropathy or any neurological disorder related to his bilateral feet.  While the Veteran is competent to report symptoms of numbness and tingling in his bilateral lower extremities, he is not competent to provide a diagnosis of peripheral neuropathy.  See Jandreau.  Additionally, during his VA examinations in 2008 and 2013, the Veteran did not report any symptoms related to peripheral neuropathy or report sensory deficits of his lower extremities.  
The Veteran's service treatment records and his separation examination are silent as to any foot injury or complaints.  Further, the Veteran's medical records indicate that his metatarsalgia developed in approximately November or December 2012.  Neither the Veteran's physician nor the Veteran have provided any evidence that this condition is either related to his active service, his exposure to herbicides, or is secondary to any of his service-connected conditions.  Metatarsalgia is not a condition that warrants presumptive service connection under 3.309(e) and the evidence does not indicate that the condition developed either during or within a year of the Veteran's separation from active service.  There is also no evidence that the condition is due to exposure to herbicides on a direct basis.  Accordingly, as none of the evidence of record indicates that this condition is even potentially related to the Veteran's active service, the claim must be denied. 
To the extent that the Veteran has been diagnosed with xerosis, onychomycosis, and calluses of his bilateral feet, the Board notes that the issue of service connection for a skin disorder is not currently on appeal before the Board.  The issues of service connection for a skin disorder and service connection for a foot disorder were considered separately by VA in February 2008 rating decision; the skin disorder, which was denied, was not appealed and this decision became final.  While the Board notes that these skin conditions have been noted of being on the Veteran's feet, as they are conditions of the skin, the Board has no jurisdiction to consider the unappealed final denial of the skin disorder in the February 2008 rating decision.            

Based upon the evidence of record, there is no evidence that supports that the Veteran currently has a bilateral foot disorder that is related to his active service, either on a direct, presumptive, or secondary basis.  As the preponderance of the evidence is against the Veteran's claim, the benefit-of- the-doubt doctrine is not applicable.  38 U.S.C.A. § 5107(b) (West 2014); see also Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).            

Service Connection for an Acquired Psychiatric Condition

In March 2007, the Veteran filed for service-connection for an adjustment disorder with mixed anxiety and depression.  While the Veteran has a current diagnosis of an adjustment disorder with anxiety and depression, the evidence of record does not indicate that the Veteran's acquired psychiatric disability is either due to his military service or any of his service-connected conditions.  Accordingly, service connection for an acquired psychiatric disability, to include an adjustment disorder with depression and anxiety is denied.      

In September 2007, the Veteran reported that he became very upset and much more depressed after he was diagnosed with diabetes mellitus and learned that the condition causes major decreases in all domains of functional status.  He reported the following symptoms: losing interest in things that he used to do, trouble falling asleep and waking up during the night, trouble concentrating on daily routines due to racing thoughts and bad feelings, and feeling more anxious and confused. 

A review of the Veteran's service treatment records and his military personnel records do not indicate that the Veteran made any complaints related to a psychiatric disability during his military service.  Particularly, a psychiatric review was conducted of his mental health record in November 1973, which indicated no current or prior mental or nervous disorder.

In February 2008, the Veteran sought treatment for chest pain at the Cleveland VAMC.  The Veteran reported that he felt that a lot of his symptoms have been brought on by stress.  He reported financial problems and that he exerts a lot of time and effort taking care of his father who lives in an Alzheimer's nursing home.  

In April 2008, the Veteran was seen for a psychiatry consultation at the Cleveland VAMC.  The reason for the consultation was depressive symptoms that had been lasting for a couple of years, partially because of his medical conditions.  He reported concerns about his diabetes and that he "feels down sometimes."  The psychiatrist diagnosed Depression, not otherwise specified with stress due to medical conditions, financial problems, and unemployment.  

In December 2009, the Veteran submitted a letter requesting that his psychiatrist "provide [him] with a nexus letter that takes into account his exposure to [herbicides] that revealed Class III acne/chloracne that covered 100 percent" of his body in relation to his mental disorder.  The Veteran stated that his mental health situation has been "caused by the ramifications of his Class III acne" and the herbicides that caused this condition. 

In June 2011, a psychiatry note from the Cleveland VAMC states that the Veteran contends that "his anxiety and depression stem from his exposure to [herbicides] and its effects on his skin" along with later invalidation of his exposure and treatment by VA.    

After review of the evidence of record, the Board finds that the evidence of record indicates that the Veteran's an acquired psychiatric disability is not related to his on a direct, secondary, or presumptive basis.  The evidence of record indicates that the Veteran's adjustment disorder with depression and anxiety is due to stressors outside of his military service and his service-connected conditions.  Particularly, the Veteran's medical record indicate that the Veteran's condition is due financial stressors, stress from being unemployed, family stressors, and stress related to his non-service connected skin condition.  While the Veteran indicates that his stress is related to his herbicide exposure, the evidence indicates that this exposure is reported in relation to his skin condition that has been determined not to be connected to his military service.  

The Veteran's own statements from December 2009 indicate that it is the Veteran's contention that his condition stems from skin condition, which he has contended is due to his exposure to herbicides.  [The Board notes that service connection for a skin condition has been previously denied and is not currently on appeal.]  To the extent that the Veteran argues that his psychiatric condition is due to herbicide exposure directly, the Board notes that presumptive service connection is not warranted for a psychiatric condition and that no competent medical evidence has been offered suggesting a relationship between the Veteran's current psychiatric disability and his exposure to herbicides.  

The Board notes that the medical evidence provided does not provide a link between the Veteran's service and his acquired psychiatric disorder.  Further, his own statements indicate that this condition is due to non-service connected conditions and factors.  Accordingly, the Board finds that the evidence does not support a finding that the Veteran's acquired psychiatric disability is related to his active service on a direct, secondary, or presumptive basis.  As the preponderance of the evidence is against the Veteran's claim, the benefit-of- the-doubt doctrine is not applicable.  38 U.S.C.A. § 5107(b) (West 2014); see also Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).            

Service Connection for an Eye Disability 

In March 2007, the Veteran requested service connection for vision problems, including as due to herbicide exposure.  A review of the record indicates that service connection is not warranted for any eye disability, including cataracts.

The Board notes that in October 2006 the Veteran was seen at the Cleveland VAMC Optometry clinic.  The Veteran requested bifocal glasses.  He reported no eye pain or discomfort and did not report flashes, floaters, or diplopia.  The Veteran was assessed with a complex myopic astigmatism and otherwise unremarkable ocular health, bilaterally.  
  
In January 2010, the Veteran's physician provided a health summary regarding the Veteran, which stated that the Veteran had type 2 diabetes mellitus, but demonstrated no findings of retinopathy on his most recent eye exam.  

In January 2013, the Veteran was seen for an annual diabetic eye exam.  He had a history of diabetes mellitus without retinopathy.  The optometrist's assessment was type II diabetes mellitus without retinopathy, blepharitis (or inflammation of the eyelids) bilaterally, bilateral nuclear sclerotic cataracts, which were noted to be visually insignificant, and refractive error with presbyopia.  

In July 2013, the Veteran underwent a VA eye examination.  The examiner reviewed the Veteran's claims file and noted that the Veteran had been diagnosed with only an eye disability - other than congenital or developmental errors of refraction - cataracts.  The Veteran reported that his vision was clear at distance and near, while using his glasses.  The examiner reported that on examination preoperative cataracts were present.  The examiner stated that it is less likely than not that the Veteran's cataracts are attributable to his diabetes as nuclear sclerotic cataracts are most commonly an idiopathic aging condition.





Upon review of the evidence of record, the Board finds that the Veteran's eye conditions, including cataracts, are not related to his military service on a direct, secondary, or presumptive basis.  

The Board notes that the only competent medical opinion of record, the opinion of the July 2013 VA examiner, has stated that the Veteran's condition is less likely than not related to his service-connected diabetes, and is likely due to his age as nuclear sclerotic cataracts are most commonly an idiopathic aging condition.  

While exposure to herbicides has been conceded, cataracts are not a disability that has been identified to warrant presumptive service connection under 38 C.F.R. § 3.309(e).  Additionally, no medical evidence has been offered suggesting a relationship between the Veteran's cataracts and his exposure to herbicides on a direct basis.  See Combee v. Brown, 34 F.3d 1039, 1043-44 (Fed. Cir. 1994).  To the extent that the Veteran would argue that the condition is due either his diabetes mellitus or his exposure to herbicides, the Board finds cataracts are a complex medical condition that is outside the capability of lay diagnosis.  See Jandreau, at 1376.  Moreover, the only competent medical opinion of record indicates that the cataracts are likely due to aging.

While refractive error of the Veteran's eyes was noted at separation from service and the Veteran has a current diagnosis of refractive error, the Board notes that this is not a condition for which service connection can be granted.  Refractive error of an eye is excluded, by regulation, from the definition of disease or injury for which veteran benefits are authorized if incurred or aggravated in service.  38 C.F.R. §§ 3.303(c), 4.9.  Because refractive error, whether incurred prior to service, during service, or after service is not defined as a disease or injury, service connection for refractive error is not authorized.  But see Browder v. Brown, 5 Vet. App. 268 (1993) (indicating that VA must consider whether a refractive error diagnosed during service represented aggravation of a preexisting traumatic eye disability). The Veteran has not alleged, nor has the evidence indicated, that he incurred eye trauma or otherwise aggravated any existing refractive error in service. Accordingly, service connection for refractive error of both eyes must be denied.  See 38 C.F.R. § 3.303(c).

Accordingly, the Board finds that the evidence of record does not support that the Veteran has any eye condition that warrants service-connection on a direct, secondary, or presumptive basis.  As the preponderance of the evidence is against the Veteran's claim, the benefit-of- the-doubt doctrine is not applicable.  38 U.S.C.A. § 5107(b) (West 2014).            

Service Connection for a Kidney Disability 

In September 2007, the Veteran requested service connection for kidney disease.  He reported that this condition was being caused by his service-connected diabetes mellitus and that his kidney disease was causing fluid buildup and swelling in his feet and ankles, loss of sleep, weakness, and difficulty concentrating.  The evidence, however, does not indicate that the Veteran has diagnosis of a current kidney disability.  Accordingly, service connection for a kidney disability must be denied. 

While a health summary provided in January 2010 indicated that the Veteran had early kidney disease, the health summary states that the "Veteran has microalbuminuria, indicating early diabetic kidney disease."  Despite this finding, the Veteran has not been subsequently diagnosed with any kidney disability during the appeal period.  

Records from the Cleveland VAMC do not indicate that the Veteran has a kidney disability (or has had one during the appeal period).  Records from July 2009 report that the Veteran denies any kidney disease or kidney problems.  During a July 2013 VA examination regarding the Veteran's erectile dysfunction does not indicate any history of kidney infection.  

Further, a September 2013 statement from the Veteran's internist, who wrote the January 2010 health summary, stated that he was concerned about the Veteran's diabetic control because "he may develop" eye, kidney, or nerve complications.  This statement indicates that the Veteran had not yet developed a kidney condition despite his problems with blood sugar control.  

While service connection would be warranted if the evidence indicated that the Veteran had developed a kidney condition due to his service-connected diabetes, the evidence does not indicate that the Veteran has a current kidney disability.  While the Veteran has had documented elevated microalbuminuria, microalbuminuria is a laboratory findings and not a disability for which VA compensation benefits are payable.  As evidence does not indicate that the Veteran has a current diagnosis of a kidney disability, service connection is not warranted.  See Brammer, at 225 (In the absence of proof of a present disability there can be no valid claim.)  As the preponderance of the evidence is against the Veteran's claim, the benefit-of- the-doubt doctrine is not applicable.  38 U.S.C.A. § 5107(b) (West 2014).            

Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions as to the Veteran's claims.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015).

The notice requirements of the VCAA require VA to notify the Veteran of what information or evidence is necessary to substantiate his claims; what information or evidence, if any, the claimant is to provide; and what information or evidence VA will attempt to obtain.  38 C.F.R. § 3.159(b).  The United States Court of Appeals for Veterans Claims (Court) has stated that the requirements apply to all five elements of a service connection claim: Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Insufficiency in the timing or content of VCAA notice is harmless, however, if the errors are not prejudicial to the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004). 

The RO provided the Veteran with VCAA notice in letters issued in April 2007 and October 2007 prior to the February 2008 rating decision that the Veteran has appealed.  In these letters, the RO addressed the information and evidence necessary to substantiate claims for service connection, addressed who was to provide the evidence, and informed the Veteran how VA assigns disability ratings and effective dates.

Regarding the duty to assist, VA must make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In connection with the claims being decided on appeal, the evidence of record includes the Veteran's service treatment records, VA treatment records, statements from the Veteran and his representative, and VA examination reports. 

To the extent that the Veteran was not provided a VA examination, in relation to his claims for metatarsalgia of his right foot (as the 2013 examination only discussed peripheral neuropathy), an acquired psychiatric condition, and a kidney disability, the Board notes that McLendon v. Nicholson, 20 Vet. App. 79 (2006), held that an examination is required when (1) there is evidence of a current disability, (2) evidence establishing an "in-service event, injury or disease," or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case.  In each of these claims, the evidence did not indicate that a VA examination met these criteria.  

With regard to the Veteran's metatarsalgia, no competent evidence was provided indicating a relation between his condition and his active service, his service-connected conditions, or his exposure to herbicides.  Without any competent evidence indicating that his metatarsalgia may be related to his active service, the Board finds that the third prong of McLendon has not been met and a VA examination or opinion regarding this condition is not warranted.

With regard to the Veteran's an acquired psychiatric condition, no competent evidence was provided linking his condition to his active service, his service-connected conditions, or his exposure to herbicides.  The competent evidence of record indicated that the Veteran's psychiatric condition has been caused by financial stressors, stress from being unemployed, family stressors, and stress related to his non-service connected skin condition.  As the competent evidence of record did not indicate that this condition may be related to his active service, the Board finds that the third prong of McLendon has not been met and a VA examination regarding this condition is not warranted.

Lastly, with regard to the Veteran's claim for a kidney condition, the competent evidence of record did not indicate that the Veteran had a current kidney disability.  As there was no evidence that the Veteran had a current condition, the first prong of McLendon is not met and a VA examination is not warranted.

For the foregoing reasons, the Board concludes that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the claims being adjudicated on appeal.  All obtainable evidence identified by the Veteran relative to these claims has been obtained and associated with the claims file, and the Board is not aware of the existence of any additional relevant evidence which was not obtained.  Therefore, no further assistance to the Veteran with the development of evidence is required. 38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d); see Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).








							[CONTINUED ON NEXT PAGE]
ORDER

Service connection for atherosclerosis of the arteries of the bilateral upper and lower extremities is granted. 

Entitlement to service connection for a bilateral foot disorder, including peripheral neuropathy, is denied. 

Service connection for acquired psychiatric disability, to include an adjustment disorder with depression and anxiety, is denied. 

Service connection for a disability of bilateral eyes, to include cataracts and refractive error, is denied. 

Service connection for a kidney disability is denied. 


______________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


